I cannot concur in the majority opinion in this case, for the reason that I think it opens the door for the dissipation of the property of infants. Believing that a court of equity should protect the estates of infants, I do not think it should subject their property to sale except for the limited situations where necessaries are furnished, preservation of property involved, or fraud practiced by infants who have reached the age of discretion, or for other torts.
I agree, of course, that an infant should not be used as the medium by which a fraudulent parent, other close relative, or any other person, seeks to evade the payment of debts, whether through a fraudulent conveyance, or a transfer without consideration. Under Code, 40-1-3, a voluntary transfer of specific property to an infant, where that property can be segregated and reached without affecting the infant's other estate, can and should be set aside. But to my mind, to say that the purchase of property by a parent from a third party on his own credit, at a time when the parent was employed, and his inability to pay not shown, and the use of that property in the improvement of an infant's estate in circumstances which make it impossible to segregate the same from the estate as it existed before the improvements were made, creates a lien or charge against said estate, presents quite a different proposition. If that can be done, then an infant's property is never safe from the machinations of an improvident parent. The majority opinion suggests that the value of the infant's estate before the improvement, and the value of the improvement to the extent of the enhancements, can be ascertained, and the property can then be rented or sold to cover the expense of the improvements, to the extent the value of the infant's estate was thereby enhanced. From an equitable standpoint there is merit in this suggestion, so long as the property is only rented; but if the property should be sold, as in this case, I think, it would have to be, we are met with *Page 810 
the proposition that, being a forced sale, the property is not likely to bring its true value, and the infant's estate, as it existed before the improvements, would be thereby sacrificed. Under the majority opinion, I know of no way an infant's estate can be protected against the conduct of a parent or other person who, on his own credit, purchases property and uses the same in improving the infant's estate.
In this case the infant, herself, could not have bound her estate by the same character of contract which her father entered into. If she, being of the age of discretion, had gone to Seyler Lumber Company, and without misrepresenting her age, or engaging in any other fraudulent practice, had purchased the lumber and other supplies in question, she would not have been bound by the contract; nor could the lumber company have protected itself by filing a mechanic's lien on the property improved. Planing Mill Company v. Aldredge, 63 W. Va. 660,60 S.E. 783, 15 L.R.A. (N.S.) 1159, 129 Am. St. Rep. 1035, 15 Ann. Cas. 1089. This being true, can a third party, without any fraudulent participation on the part of an infant, create a charge which she could not by her own contract create? I do not think Code, 40-1-3, should be so construed and applied.
As stated in the majority opinion, fraud on the part of the infant is neither alleged nor proven. In Williamson v. Jones,43 W. Va. 562, 27 S.E. 411, 412, 38 L.R.A. 694, 64 Am. St. Rep. 891, this Court held: "An infant of years of discretion, by intentional fraudulent conduct, will be barred, under the doctrine of estoppel in pais, from asserting her title to either real or personal property against one misled thereby". But in Headley v. Hoopengarner, 60 W. Va. 626, 55 S.E. 744, we held: "While the doctrine of estoppel in pais applies to infants of years of discretion, for intentional fraudulent conduct, in favor of one who is misled thereby, yet estoppel by contract and for mere silence does not apply to them". In Floyd
v. Page, 129 S.C. 301, 124 S.E. 1, it was held that "The only theory on which doctrine of estoppel is ever applicable to such *Page 811 
transactions of infants is that conduct relied on constitutes tort, not connected with the contract for which infant might be held civilly liable". And it was further held that to exercise the doctrine of estoppel against an infant it must appear that the contract upon which the estoppel was sought to be invoked was intentional and fraudulent; that the infant was of years of discretion; and that such conduct must have been relied upon by the other party to the transaction to his detriment. InSaum v. Coffelt, 79 Va. 510, it was held: "An infant can only be held liable for a fraud or a tort which is wholly independent and irrespective of the contract, express or implied".
To sum up the whole matter, if this were a case where the father had purchased property on his own credit, and then made a gift thereof to his daughter, and that property could be reached in its original form without in any wise affecting any estate which the infant might possess, I would say that Code, 40-1-3, applies, and that the property could be subjected to sale for the original purchase money. That is not the case before us. Here, the lumber and supplies purchased by Arthur Andrew Cumby were used in the improvement of his infant daughter's real estate, and I think it clear that, when so used, it became a part of the infant's estate in such a way as made it impossible to segregate it from the property improved, or subject to sale the property so used in such improvement, and became an integral part of the infant's estate, which the father's creditor could not follow. It can only be recovered at the expense of the infant's interest in the estate prior to the date when the improvements were made. I think this creates a special situation which cannot be reached by the application of Code, 40-1-3, and I would sustain the decree of the Circuit Court.
I am authorized to say that Judge Riley concurs in this dissent. *Page 812